Citation Nr: 0007557	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-08 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right cheek and neck, with punctuate 
scar and retained metallic foreign body, currently evaluated 
as 10 percent disabling.

Entitlement to an increased rating for residuals of bilateral 
trench feet, rated as 10 percent disabling, prior to January 
12, 1998.

Entitlement to an increased rating for residuals of a 
frostbite injury of the left foot, currently evaluated as 10 
percent disabling, effective from January 12, 1998.

Entitlement to an increased rating for residuals of a 
frostbite injury of the right foot, currently evaluated as 10 
percent disabling, effective from January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to October 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) decision in March 1998 
which denied the claimed benefits.  The Board notes that the 
March 1998 rating decision discontinued the 10 percent 
evaluation for bilateral trench feet residuals, effective 
January 12, 1998.  The RO then established evaluations for 
the residuals of frostbite injuries of the left and right 
feet, each rated as 10 percent disabling, effective from 
January 1998.

The veteran appears to raise the issue of service connection 
for a jaw injury due to shell fragment wounds, resulting in 
the loosening and removal of teeth, in his October 1997 
claim.  This issue is referred to the RO for further 
appropriate action. 


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Regarding the veteran's service connected residuals of a 
frostbite injury of the feet, it is noted that the June 1998 
VA examination stated that the veteran most probably had 
episodes of Raynaud's phenomenon secondary to past frostbite.  
Another examination is need in order to ascertain the nature 
and severity of the veteran's frostbite residuals, and the 
frequency of any characteristic attacks of Raynaud's 
syndrome.

The Board also notes that the veteran stated in his April 
1998 Notice of Disagreement that he had been treated at the 
Northport VA medical center.  The record does not indicate 
that the RO attempted to obtain reports of this recent VA 
treatment.  Any previously unobtained VA treatment reports 
must be secured prior to deciding the veteran's claims.  The 
United States Court of Appeals for Veterans Claims has ruled 
that in certain circumstances, records may be deemed to be 
constructively before the Board.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such the records must be 
obtained prior to any further appellate consideration of the 
merits of the veteran's claims.  Furthermore, it appears that 
in a statement dated in March 1999, the veteran has indicated 
that his conditions have increased in severity since the last 
examination.  Under such circumstances, a new examination is 
required.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who have treated the 
veteran for his service connected 
residuals of a shell fragment wound of 
the right cheek and neck, and service 
connected foot disorders, since October 
1997.  Specifically, the RO should 
request that the veteran specify all 
dates of treatment at the Northport VA 
facility, and obtain any records of such 
treatment.  After securing the necessary 
release(s), the RO should obtain all 
records not already contained in the 
claims folder.  Once obtained, these 
records must be associated with the 
claims folder.

2.  The veteran should then be scheduled 
for a VA examination in order to assess 
the nature and extent of his service 
connected foot disorders and residuals of 
shell fragment wounds involving the right 
cheek and neck.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All special tests deemed 
necessary should be completed.  The 
examiner's report should describe in 
detail the veteran's current symptoms 
related to his feet, right cheek and 
neck, as well as any other pertinent 
findings and diagnoses.  The examiner 
should also be requested to provide a 
medical opinion as to the frequency and 
severity of any Raynaud's syndrome 
suffered by the veteran in conjunction 
with his service connected foot disorder.  
The opinion should be supported by 
reference to pertinent evidence in the 
claims file.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




